DETAILED ACTION
 This action is responsive to the following communication: the application filed Feb. 03, 2021.  Claims 1-15 are now allowable based on Examiner’s amendments. 

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449 filed August 21, 2017.  This IDS has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with William F. Kolakowski  (Reg. no. 41,908) on 07/29/21.
The application has been amended as follows: 
AMENDMENTS TO THE CLAIMS
IN THE CLAIMS
1.  (Currently Amended)  A drive with integrated dynamic load control, comprising:
a mains-fed three-phase asynchronous motor having three phase legs connected in a star circuit, wherein the phase legs each have at least one field winding with an outer conductor-side coil start and a coil end, and are connected in a common star point;

wherein the first ammeter is designed to detect a first phase current in a first phase leg of the motor,
wherein the first voltmeter is designed to detect a first phase voltage at the first phase leg, and
wherein the regulating module is designed to calculate an active power of the first phase leg and a total active power of the motor by means of the first phase current and the first phase voltage; and
wherein the first and the second semiconductor switches are arranged in two of the three phase legs between the respective coil end and the common star point, and
wherein the regulating module is designed to interrupt the two of the three phase legs by means of the first and the second semiconductor switches upon detection of a limit value exceedance when the active power, the total active power or a torque calculated from the total active power exceeds an adjustable limit value.

2.  (Currently Amended)  The drive according to claim 1, wherein the first ammeter is designed to detect the first phase current in the first phase leg between the coil end and the common star point.

3.  (Currently Amended)  The drive according to claim 2, wherein the first ammeter determines the first phase current by means of a first shunt, wherein the first shunt is arranged in the first phase leg connected in series between the coil end and the common star point.

4.  (Currently Amended)  The drive according to claim 1, wherein the first voltmeter is designed to detect the first phase voltage in the first phase leg between the coil start of the field winding and the common star point.

5.(Previously Presented)  The drive according to claim 1,
wherein the first ammeter is designed to detect an associated phase current in each phase leg,
wherein the first voltmeter is designed to detect an associated phase voltage at each phase leg, and
wherein the regulating module is designed to calculate a total active power by means of the respective phase currents and the respective phase voltages; and
wherein the regulating module is designed to interrupt all of the phase legs by means of the first and second semiconductor switches when the limit value exceedance is detected.

6.  (Currently Amended)  The drive according to claim 5, further comprising a third semiconductor switch arranged in another of the three phase legs between the coil end of the another phase leg and the common star point, wherein the regulating module is designed to control the first, second and third semiconductor switches as power dividers in such a way that effective voltages in the phase legs can be set by means of the first, second and thrid semiconductor switches via a phase-fired control.

7.  (Currently Amended)  The drive according to claim 6, wherein the regulating module comprises a soft-start control, and wherein the soft-start control is designed to reduce the effective voltages in the phase legs when switched on and to increase the effective voltages over a predetermined period of time up to a full line voltage.

8.  (Previously Presented)  The drive according to claim 6, wherein the regulating module has a partial load control, and wherein the partial load control is designed to determine a partial load factor from the active power and a rated motor power, and, when an undershooting of a partial load factor limit value is determined, to correspondingly lower the effective voltages in the phase legs.

9.  (Currently Amended)  The drive according to claim 1, wherein the first phase current and the first phase voltage are measured against a common reference point, in particular wherein the common reference point is the common star point and has a reference potential, and wherein the first and second semiconductor switches are driven by means of a control signal and the control signal is a potential difference relative to the reference potential.

10.  (Previously Presented)  The drive according to claim 1, wherein the load control circuit comprises a communication module, and wherein the communication module is designed to transmit drive characteristics and/or drive state data to a remote system and/or receive control data of the remote system.

11.  (Previously Presented)  The drive according to claim 10, wherein the input characteristics include motor characteristics and/or transmission characteristics of an electronic identification plate of the drive.

12.  (Previously Presented)  The drive according to claim 10, wherein the drive state data comprises load profile data and/or predictive maintenance state data.

13.  (Currently Amended)  The drive according to claim 10, wherein by means of the control data the drive can be controlled in terms of power and can be switched on and off.

14.  (Previously Presented)  The drive according to claim 1, wherein the three-phase asynchronous motor comprises a motor terminal box, and wherein the load control circuit is arranged in or on or at the motor terminal box.

15.  (Previously Presented)  A drive train comprising a drive according to claim 1, wherein the drive comprises a transmission, and wherein the drive train further comprises further coupling means and a driven mechanical load.

        				REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:  
Claim 1 is allowable among other elements and details, but for at least the reason, “wherein the regulating module is designed to calculate an active power of the first phase leg and a total active power of the motor by means of the first phase current and the first phase voltage; and
wherein the first and the second semiconductor switches are arranged in two of the three phase legs between the respective coil end and the common star point, and
wherein the regulating module is designed to interrupt the two of the three phase legs by means of the first and the second semiconductor switches upon detection of a limit value exceedance when the active power, the total active power or a torque calculated from the total active power exceeds an adjustable limit value.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Lee  et al. (US 2019/0348940), describes A vehicle includes a five-phase electric machine with open windings driven at each side by phase legs of an inverter. A controller monitors for open-circuit windings.
Ranjan et al  (US 2015/0268133), discloses a scheduler in an embedded system and, more particularly, but not exclusively, relates to a safety mechanism to detect system faults within a short and definite time.
McMillan  (US 2012/0083173), discloses a propulsion system for a marine vessel that includes an electric motor-generator coupled between an internal combustion engine and a propeller through one or more clutches.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439.  The examiner can normally be reached on 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571)-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2837